                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 RACHEL FLOWERS, et al.,                          )
                                                  )
                               Plaintiffs,        )
                                                  )
                        v.                        )   Case No. 17-01028-CV-W-LMC
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                               Defendant.         )

                             ORDER APPROVING SETTLEMENT

       Pending before this Court is Plaintiffs’ Amended Motion for Approval of Proposed

Settlement (“Motion”). (Doc. #97.) A procedural history of this matter was presented in the

Court’s previous order (Doc. #94) and will thus, not be recited here. On October 19, 2020, the

Court granted Plaintiffs’ motion to appoint Rachel Flowers as the Next Friend to serve D.S. in this

proceeding. (Doc. #96.) This matter involves both a minor settlement and a wrongful death

settlement, both of which require approval of this Court pursuant to Mo. Rev. Stat. § 507.184 and

Mo. Rev Stat. § 537.095, respectively.

       A party suing the federal government in tort is subject to the dictates of the Federal Tort

Claims Act (FTCA), which provides a limited waiver of sovereign immunity. Mader v. United

States, 654 F.3d 794, 797 (8th Cir. 2011) (stating that the FTCA is “a limited waiver of the United

States's sovereign immunity, to permit persons injured by federal-employee tortfeasors to sue the

United States for damages in federal district court.”) Pursuant to 28 U.S.C. § 1346(b), “the extent

of the United States' liability under the FTCA is generally determined by reference to state law.”

Molzof v. United States, 502 U.S. 301, 305, 112 S. Ct. 711, 714 (1992). The FTCA, limits the

amount of attorney fees to twenty-five percent of the judgment rendered. 28 U.S.C. § 2678.




        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 1 of 12
       As noted above, this matter implicates two Missouri statutes, both of which require court

approval of the settlement. With regard to minor settlements, pursuant to Mo. Rev. Stat. § 507.184,

the Court:

       shall have the power to: (1) approve a proposed settlement of a minor's claim; (2)
       authorize the next friend to execute a release of the minor's claim; (3) approve a fee
       contract between the next friend and an attorney representing the minor; and (4)
       order the next friend to pay the attorney's fee and any reasonable expenses.

Elmore v. Mansfield, No. 3:11-CV-5088-DGK, 2013 WL 2666167, at *2 (W.D. Mo. June 12,

2013). The wrongful death statute directs courts, upon approval of a settlement, to apportion

damages to all entitled individuals and order the claimant:

       (1) To collect and receipt for the payment of the judgment;
       (2) To deduct and pay the expenses of recovery and collection of the judgment and the
       attorneys' fees as contracted, or if there is no contract, or if the party sharing in the proceeds
       has no attorney representing him before the rendition of any judgment or settlement, then
       the court may award the attorney who represents the original plaintiff such fee for his
       services, from such persons sharing in the proceeds, as the court deems fair and equitable
       under the circumstances;
       (3) To acknowledge satisfaction in whole or in part for the judgment and costs;
       (4) To distribute the net proceeds as ordered by the court; and
       (5) To report and account therefor to the court. In its discretion the court may require the
       claimant to give bond for the collection and distribution.

Mo. Rev. Stat. § 537.095.

       After reviewing the Stipulation for Compromise Settlement and Release of Federal Tort

Claims Act Claims Pursuant to 28 U.S.C. § 2677 (“Stipulation”), attached to the Motion as Exhibit

A (Doc. 97-1), the Addendum to Stipulation for Compromise Settlement and Release

(“Addendum”), attached to the Motion as Exhibit D (Doc. #97-4), the Affidavit of Edwin Summers

(Doc. #100-1), and the testimony and evidence adduced at the hearing held on October 28, 2020,

the Court finds as follows:




                                                   2

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 2 of 12
                                 MINOR SETTLEMENT

1. Rachel Flowers has been duly appointed as the Next Friend of D.S. and is, therefore,

   authorized to prosecute this matter. (Doc. #96.)

2. The 16th Judicial Circuit Court, Jackson County, Missouri, has established a

   conservatorship estate for D.S., a minor, and appointed John Pruitt Killiam, Public

   Administrator, as the conservator for D.S. (Doc. #97-3.)

3. The Court has previously granted partial summary judgment as to liability for causation of

   a motor vehicle accident, but denied summary judgement “as to the issue of ‘any injuries’

   to [D.S.]” (Doc. #56 at 3.)

4. Plaintiff D.S., by and through his Next Friend, Rachel Flowers, and the United States of

   America have agreed, subject to approval of the Court, to enter into a compromise and

   settlement of all claims against the United States of America on terms set forth in the

   Stipulation and the Addendum. (Doc. ## 97-1, 97-4.)

5. Pursuant to the Stipulation, D.S.’s portion of the settlement proceeds is $100,00, minus

   attorney’s fees and expenses.

6. Pursuant to the Addendum, the parties agree that D.S.’s portion of the settlement proceeds

   will be transferred directly to the Conservator after payment of attorney’s fees and

   expenses. (Doc. #97-4.)

7. Next Friend Rachel Flowers testified that she has fully considered the circumstances of

   these claims, as well as the uncertainties, expenses and delay the litigation of this matter

   may present, and has represented to the Court that she believes the settlement reached with

   the United States of America is fair and reasonable and in the best interest of Plaintiff D.S.

   (Doc. #101 at 4-5.)



                                             3

    Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 3 of 12
                          WRONGFUL DEATH SETTLEMENT

8. The Decedent, K.S., is survived by his mother, Rachel Flowers, and father, Edwin

   Summers. Decedent had no children. (Doc. #101 at 21; Doc. #100-1.)

9. The Court expressly finds that Rachel Flowers and Edwin Summers are the only Class I

   members/claimants entitled to recover damages as a result of the alleged wrongful death

   of Decedent pursuant to Mo. Rev. Stat. § 537.080.

10. The Court finds that all Class I claimants have been properly notified and apprised of this

   settlement.

11. The parties have agreed to compromise and settle this wrongful death action to be

   distributed as follows:

        Rachel Flowers: $450,000, as the natural mother of K.S.

        Edwin Summers: $50,000, as the natural father of K.S.

12. The Court finds that all Class I claimants agree and consent to the apportionment of the

   settlement proceeds.

13. The Court finds the apportionment of the settlement proceeds between the parties is fair

   and reasonable under the circumstances, is in proportion to the loss sustained by Class I

   claimants Rachel Flowers and Edwin Summers and is in the best interests of the Class I

   claimants.

14. The Court finds the attorney’s fees and expenses, as discussed more fully below, are fair

   and reasonable and should be approved.

15. The Court finds that to the extent there are any liens on the settlement, such liens will be

   taken out of the settlement proceeds. (Doc. #101, at 11.)




                                             4

    Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 4 of 12
                                ATTORNEY’S FEES AND EXPENSES

       Plaintiffs’ counsel requested attorney’s fees in the amount of $150,000.00, and expenses

in the amount of $132,058.48.1 (Doc. #97-2.) After reviewing Plaintiffs’ counsel’s submission

regarding expenses (Doc. #97-2), the undersigned requested additional briefing on certain listed

expenses. Both the United States and the Plaintiff have filed supplemental briefing on the matters

requested. (Doc. ## 99, 100.)

       Plaintiffs’ counsel has submitted, for in camera review, a contingency fee agreement

between Plaintiff Rachel Flowers and counsel, as well as a contingency fee agreement between

Edwin Summers and counsel. Plaintiffs’ counsel points out that the contingency fee agreements

contain choice of law clauses which provide the “Agreement shall be construed under and in

accordance with the laws of Texas . . . .” Neither Rachel Flowers nor Edwin Summers have raised

any arguments as to why the choice of law provision should not apply. Therefore, this Court will

apply Texas law in determining the reasonableness of fees and expenses.

       Both contingency fee agreements contain provisions for attorney’s fees in excess of the

FTCA’s statutory cap. 28 U.S.C. § 2678. Plaintiffs’ counsel and Plaintiffs agreed that the

attorney’s fees would be capped at twenty-five percent. (Doc. #101 at 4, 10, 19.) Therefore, the

Court will cap Plaintiffs’ counsel’s fee at twenty-five percent. This Court notes that Plaintiffs’

counsel did not submit detailed records of the time spent on this matter. Even with a contingency

fee agreement, Texas attorneys must still show the appropriateness of the fee under Rule 1.04(b)

of the Texas Disciplinary Rules of Professional Conduct.2 See Arthur Andersen & Co. v. Perry




1
  Plaintiffs’ counsel also requested reimbursement for various loans to Rachel Flowers in the total
amount of $6,140. (Doc. #97-2.) Plaintiffs’ counsel has withdrawn the request for reimbursement.
(Doc. #100 at 9-10.) Therefore, this Court will not order reimbursement for the loans.
2
  Rule 1.04(b) provides:
                                                5

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 5 of 12
Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997) (finding that under Texas law, a “party's

contingent fee agreement should be considered by the factfinder, see Tex. Disciplinary R. Prof.

Conduct 1.04(b)(8), and is therefore admissible in evidence, but that agreement cannot alone

support an award of attorney's fees under Texas Business and Commerce Code section 17.50(d).”)

Although Plaintiffs’ counsel has failed to provide detailed time and labor requirements devoted to

this matter, this Court has reviewed the docket to determine what was required of Plaintiffs’

counsel. This Court notes that this matter involves federal law and numerous state laws which

required a decent amount of work for counsel to ensure compliance. There is a long history of the

professional relationship between Plaintiffs and Plaintiffs’ counsel, as Plaintiffs engaged

Plaintiffs’ counsel in October of 2014.    Plaintiffs’ counsel participated in discovery, including

expert witness discovery, responded to discovery motions, filed a partial motion for summary

judgment and Daubert motion, prepared various trial documents in anticipation of trial, and

participated in two different mediations. The settlement between the parties is a significant




       Factors that may be considered in determining the reasonableness of a fee
       include, but not to the exclusion of other relevant factors, the following:
       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the particular
       employment will preclude other employment by the lawyer;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
       (7) the experience, reputation, and ability of the lawyer or lawyers performing
       the services; and
       (8) whether the fee is fixed or contingent on results obtained or uncertainty of
       collection before the legal services have been rendered.

TX ST RPC Rule 1.04(b).


                                                  6

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 6 of 12
settlement. This Court is without evidence of the other factors found in Rule 1.04, however, the

Court is satisfied that awarding a fee of twenty-five percent is reasonable.

       The Court next turns to the award of expenses. The FTCA is silent with regard to the award

of expenses and therefore does not create a bar to recovery. Plaintiff argues that pursuant to

Missouri’s wrongful death statute and the statute governing minor settlements, this Court is tasked

only with determining that a contract between the parties existed and if so, then approving payment

under the contract. (Doc. #100 at 4-5.) Plaintiffs’ position is supported by existing case law.

Keene v. Wilson Refuse, Inc., 788 S.W.2d 324, 327 (Mo. Ct. App. 1990) (abrogated on other

grounds by Macke v. Patton, 591 S.W.3d 865 (Mo. 2019)) (finding that “[u]nder the circumstances

the clear language of the statute does not authorize an award of attorney's fees ‘as the court deems

fair and equitable.’).   This Court, therefore, must determine whether the contingency fee

agreements between the parties permitted such expenses.

       Both contingency fee agreements contain clauses that permit the deduction of “reasonable

expenses” from gross settlement proceeds. Furthermore, the contingency fee contracts set forth a

number of contemplated expenses, including, inter alia, Westlaw costs, paralegal services, and

probate legal fees. Plaintiffs have provided a list of expenses which fails to contain any details as

to how or why the expenses are related to the case. Expenses listed include, but are not limited to,

expenses for mail, paralegals, legal research, travel, local counsel and several charges that contain

no information as to how they are related to this matter.

       Under Texas law, there must be some evidence of the necessity and reasonableness of the

expenses. Cleveland v. Taylor, 397 S.W.3d 683, 701 (Tex. App. 2012). That hurdle, however, is

low and “clear, direct, and uncontroverted evidence, even evidence from an interested witness,

will establish that attorney's fees sought are reasonable, necessary, and credible.” Id. Plaintiffs’



                                                 7

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 7 of 12
counsel did not submit an affidavit and did not testify as to the necessity and/or reasonableness of

such expenses. At the hearing, he argued generally that “this is all reasonable and necessary

things[.]” (Doc. #101 at 24.) This Court finds that the argument during the hearing is not evidence

to establish the reasonableness and necessity of certain expenses. Notably, certain expenses were

directly called into question by Defense counsel (Doc. #101 at 24, lines 6-8), yet Plaintiffs’ counsel

failed to include an affidavit providing evidence that the listed expenses were reasonable and

necessary when he submitted additional briefing and failed to mention those expenses in his

briefing.   Therefore, expenses to Anissa Lampley, Ellen Creed, Spectrum Paradigm, Minocha

Contract Serv., and Delvery Toney Adm will be reduced from the list of allowable expenses. With

the exception of the two expenses listed below, this Court will allow the other expenses listed as

they are for matters which are generally found within litigation.

       The contingency fee agreements provide for the payment of probate legal fees as an

expense which are to be deducted out of any settlement proceeds. At the hearing, Plaintiffs’

counsel argued that Donald Quinn, who was also local counsel, was providing probate work for

Plaintiffs. (Doc. #101 at 10, lines 12-16.) Similarly, Plaintiffs’ counsel argues in his supplemental

briefing, that Donald Quinn provided probate and estate work to Plaintiffs for which Plaintiffs’

counsel paid and is now seeking reimbursement. (Doc. #100, at 7-9.) The Court reminds counsel

that argument before the Court is not evidence, and some evidence of the probate and estate work

is necessary. Nevertheless, this Court will take judicial notice of the court records of the 16th

Judicial Circuit, Jackson County, Missouri. It appears that Donald Quinn was attorney of record

in a probate matter involving K.S. and a probate matter involving D.S. In re Estate of K.S., 16P8-

PR00336; In re Estate of D.S., 20P8-PR00724. The expenses for Donald Quinn line up with the




                                                  8

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 8 of 12
time frame of work performed on those two cases. Therefore, this Court will allow expenses to

Donald Quinn.

       As noted above, 28 U.S.C. § 2678 speaks only to attorney’s fees. This Court, however,

believes that certain expenses, namely the legal research expenses and paralegal expenses, should

be deemed attorney’s fees. This view is supported by at least one other District Court. In Shaw v.

United States, No. CIV 17-0147 JB/LF, 2018 WL 3598513, at *8 (D.N.M. July 26, 2018), the

Court noted that courts “should not interpret the word fee in the FTCA so narrowly that attorneys

might structure settlements in such a way as to circumvent Congress' decision to limit attorney's

fees to twenty-five percent of the settlement.” Shaw v. United States, No. CIV 17-0147 JB/LF,

2018 WL 3598513, at *8 (D.N.M. July 26, 2018). The court in Shaw, therefore, concluded that

“payments that the legal industry commonly accepts and classifies as payments other than

attorneys' fees should not count toward the FTCA's twenty-five percent cap on ’fees.’” Id. This

Court agrees with Shaw’s conclusion. Therefore, in determining whether to permit legal research

and paralegal fees as expenses, the Court must first determine whether those items are typically

charged as fees or expenses in Texas.

       Plaintiffs’ counsel submitted four line-items for West Thomson Reuters in the amount of

$2,476.003, and one line-item to West Thomson Reuters in the amount of $619.00. (Doc. #97-2,

at 2–4.) Texas courts have found that the “[c]osts of reasonable computerized legal research are

recoverable as attorneys' fees under Texas Civil Practice & Remedies Code § 38.001.” Eagle Oil

& Gas Co. v. Travelers Prop. Cas. Co. of Am., No. 7:12-CV-00133-O, 2015 WL 12696493, at *12

(N.D. Tex. Jan. 22, 2015). Therefore, as attorney’s fees, legal research expenses are subject to



3
 The Court is highly suspicious of the four line-item amounts for exactly the same amount; each
being charged at the same time each year for four years. Nevertheless, because of the ultimate
conclusion reached, the Court will not dig deeper into this matter.
                                                9

        Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 9 of 12
FTCA’s twenty-five percent cap on attorney’s fees.          Because Plaintiffs’ counsel is already

receiving the full twenty-five percent, the legal research fees are not recoverable.

       Finally. Plaintiffs’ counsel submitted expenses in the amount of $63,570 for paralegal fees.

This Court has not found any Texas case directly on point; however, it appears that Texas treats

paralegal fees, especially when paralegals perform legal work under the supervision of an attorney,

as attorney’s fees. See El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 763 (Tex. 2012) (discussing

paralegal fees in the determination of attorney’s fees under the lodestar method). Therefore, this

Court will treat paralegal fees as attorney’s fees, and thus subject to the twenty-fiver percent cap.

Here, Plaintiffs’ counsel does not indicate the nature of the work for each line-item. However, the

sheer cost of paralegal fees leads this Court to believe that the primary work was substantive legal

work. Therefore, paralegal fees are disallowed.

       Therefore, Plaintiffs’ counsel is entitled to twenty-five percent of the settlement proceeds

as attorney’s fees. Additionally, Plaintiffs’ counsel is entitled to$43,656.48 in expenses.

                                              CONCLUSION

   Therefore, based on all the foregoing, and in accordance with Mo. Rev. Stat. § 507.184 and

Mo. Rev Stat. § 537.095, the Court hereby:

   1. APPROVES as fair and reasonable, and in the best interest of the minor, the Stipulation

       for Compromise Settlement and Release of Federal Tort Claims Act Claims Pursuant to 28

       U.S.C. § 2677, attached to the Motion as Exhibit A (Doc. #91-1), and the Addendum to

       Stipulation for Compromise Settlement and Release, attached to the Motion as Exhibit D

       (Doc. #97-4);




                                                 10

       Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 10 of 12
2. APPROVES the wrongful death settlement as set forth in the Stipulation for Compromise

   Settlement and Release of Federal Tort Claims Act Claims Pursuant to 28 U.S.C. § 2677,

   attached to the Motion as Exhibit A (Doc. #97-1);

3. ORDERS the parties to execute the Addendum to Stipulation for Compromise Settlement

   and Release, attached to the Motion as Exhibit D (Doc. #97-4);

4. ORDERS the United States to tender all settlement amounts due to Plaintiffs, subject to

   funding pursuant to 42 U.S.C. § 233(k), and pay all amounts in accordance with the terms

   of the Stipulation for Compromise Settlement and Release of Federal Tort Claims Act

   Claims Pursuant to 28 U.S.C. § 2677, attached to the Motion as Exhibit A (Doc. #97-1),

   and the Addendum to Stipulation for Compromise Settlement and Release, attached to the

   Motion as Exhibit D (Doc. #97-4);

5. APPROVES as reasonable the payment of attorney’s fees in the amount equal to the

   statutory cap of twenty-five percent, and expenses that are due under the contract consistent

   with this Order, both of which are to be paid out of the proceeds of the settlement;

6. ORDERS the distribution of settlement proceeds as set forth in the Stipulation for

   Compromise Settlement and Release of Federal Tort Claims Act Claims Pursuant to 28

   U.S.C. § 2677, attached to the Motion as Exhibit A (Doc. #97-1), and specifically, as to

   D.S. such proceeds shall be paid to the conservator for the Estate of D.S., solely for the

   benefit of D.S. as stated in the Addendum to Stipulation for Compromise Settlement and

   Release, attached to the Motion as Exhibit D (Doc. #97-4);

7. ORDERS Rachel Flowers, individually and as the representative of the Class I claimants

   of individuals as defined in Mo. Rev. Stat. § 537.080, and as Next Friend to D.S., upon

   receipt of the settlement funds described, herein, shall acknowledge satisfaction of the



                                            11

   Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 11 of 12
     settlement payment and file with the Court a receipt of payment and a Stipulation of

     Dismissal with Prejudice that complies with Rule 41(a)(1)(A)(ii).

IT IS SO ORDERED.



                                                 /s/ Lajuana M. Counts
                                                 LAJUANA M. COUNTS
                                                 UNITED STATES MAGISTRATE JUDGE




                                            12

     Case 4:17-cv-01028-LMC Document 102 Filed 02/05/21 Page 12 of 12
